United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Los Angeles, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 09-932
Issued: April 23, 2009

Case Submitted on the Record

ORDER GRANTING ORAL ARGUMENT
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

By application dated February 9, 2009 appellant filed for review of a December 12, 2008
decision of the Office of Workers’ Compensation Programs’ hearing representative which denied
her emotional condition claim. The appeal was docketed as No. 09-932. Appellant submitted a
timely request for oral argument, explaining the need to address the evidence of record before the
Board. She contends that her employer failed to provide equipment recommended by her
physician and that the Office failed to adequately consider her mental health records or Equal
Employment Opportunity claim.
The Board has duly considered the matter and finds that appellant’s request for oral
argument should be granted. Pursuant to 20 C.F.R. § 501.5(a), oral argument may be held in the
discretion of the Board.1 In the present appeal, appellant’s request was timely filed and a need
for oral argument was advanced. The Board has jurisdiction over the merits of appellant’s claim.
The December 12, 2008 decision of the Office hearing representative affirmed the denial of her
claim finding that appellant did not establish any compensable factors of employment. Appellant
contends that the employing establishment failed to make reasonable accommodations as
recommended by her physician which contributed to her claimed condition. Moreover, she
1

20 C.F.R. § 501.5(a).

argues that the Office did not sufficiently address the evidence of record. The Board, in its
discretion, grants oral argument.
IT IS HEREBY ORDERED THAT appellant’s request for oral argument in Docket
No. 09-932 be granted.
Issued: April 23, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

